Case: 4:19-cv-02590-CDP Doc. #: 41 Filed: 05/26/20 Page: 1 of 9 PageID #: 2523




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


ALICIA STREET, et al.,                                 )
                                                       )
       Plaintiffs,                                     )
                                                       )
v.                                                     )     No. 4:19-cv-2590 CDP
                                                       )
LT.COL. LAWRENCE O’TOOLE, et al.,                      )
                                                       )
       Defendants.                                     )

REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS OF DEFENDANTS
          LEYSHOCK AND OTHER SUPERVISORY OFFICERS

       Plaintiffs' memorandum in opposition [ECF 38] to the defendant supervisory officers'

motion to dismiss [ECF 21] requires a brief response. Like plaintiffs, defendant supervisors

seek to avoid needless repetition of arguments advanced in other memoranda.

                                               Facts

       In light of plaintiffs' arguments, defendant supervisors consider it appropriate to

supplement their previous statement of facts, with appropriate citations to the amended

complaint and its exhibits.

       It is undisputed that defendants Leyshock and Sachs made the decision to arrest the

crowd that was milling about at Tucker and Washington. Amended complaint [ECF 13] ¶¶46,

55. The amended complaint and its exhibits show that, when Leyshock and Sachs made the

decision to arrest, the following facts were known or had been reliably reported to them: a large

crowd was milling about the intersection of Tucker and Washington, ECF 13-7 [Ex. G], ECF 13-

5 [transcript] pp.24-25; the crowd at Tucker and Washington had moved there from Tucker and

Locust, where assaults and threats had been directed at police within the hour, ECF 13-5, pp.
Case: 4:19-cv-02590-CDP Doc. #: 41 Filed: 05/26/20 Page: 2 of 9 PageID #: 2524




192-93; that crowd included persons wearing masks and goggles, ECF 13-5, p. 12, 18; that

crowd included persons who had been observed engaging in vandalism and other disorderly

activity downtown in the past several hours, id., pp. 28, 138; that crowd had disregarded repeated

orders to disperse, id., pp. 12, 197, also ECF 13-4, p. 85; and similar crowds had resorted to

violence on the two preceding nights, see ECF 13-6, ¶25-30, ECF 13-5, pp. 5-6; ECF 13-9

(Ahmad order), p. 6.

       1.      Plaintiffs fail to refute defendant supervisors' entitlement to qualified

immunity in regard to the conspiracy claims.

       Plaintiffs misapprehend the argument of defendants regarding qualified immunity as a

bar to the conspiracy claims in this case. Every claim of a civil rights conspiracy necessarily

alleges that a defendant conspired to and did violate a plaintiff's civil rights. The point is not

whether defendants knew that it was illegal to violate civil rights; nor is the point that the

intracorporate conspiracy doctrine does not apply to §1983 conspiracies; nor that an exception to

the intracorporate conspiracy doctrine might be applied in this case. Rather, the point is that

defendant supervisors could not know in 2017 that an agreement with other City officers, to do

anything, could constitute an actionable conspiracy under §1983, because of the unsettled law of

intracorporate conspiracy under §1983; and so the conspiracy claims are barred by qualified

immunity.

       Defendants' argument is encapsulated in the recent opinion in Haliw v. City of South

Elgin, 2020 U.S. Dist. LEXIS 47329 (N.D.Ill. 2020), in which a plaintiff sought to impose

liability under §1983 on police officers for conspiracy to falsely arrest and prosecute him. The

district court there discussed the application of the intracorporate conspiracy doctrine in §1985

cases by the Seventh Circuit, the extension of the doctrine to §1983 cases by other Circuits, and



                                                  2
Case: 4:19-cv-02590-CDP Doc. #: 41 Filed: 05/26/20 Page: 3 of 9 PageID #: 2525




the basic principle of qualified immunity that §1983 liability cannot be imposed when the

illegality of a defendant's conduct has not been placed "beyond debate." See 2020

U.S.Dist.LEXIS at *11-*12. Here, as in the Eighth Circuit, the intracorporate conspiracy

doctrine has been recognized in §1985 actions, but not in §1983 actions. Nationally, the law is

unsettled (as discussed in defendants' other memoranda in this case). Qualified immunity

necessarily bars plaintiffs' conspiracy claims against defendant supervisors.

       2.      Plaintiffs fail to refute the application of qualified immunity to the decision to

effectuate a mass arrest, because, under the circumstances then known to defendant

supervisors, there was at least arguable probable cause to conduct a mass arrest.

       Plaintiffs accuse defendants of distorting the factual predicate of their amended

complaint, but plaintiffs cannot import the Ahmad record wholesale and expect this Court simply

to disregard undisputed facts reflected in that record.

       This Court previously found fault with the City in connection with the September 17

mass arrest on the basis of evidence of "customs" of utilizing "chemical agents" to disperse

peaceful protests without warning, and failing to provide adequate prior warnings and directions

to disperse when declaring unlawful assemblies or enforcing traffic obstruction ordinances.

Prior to this Court's order in Ahmad, no court in this Circuit had found any illegality in regard to

the form of dispersal orders that were given in cases of unlawful assemblies, nor had any court

held that a traffic obstruction ordinance could not be enforced without prior warning or

specifically tailored orders to disperse.

       The long and the short of it is that on September 17, 2017, none of the defendant

supervisors can be found, under the circumstances, to have knowingly or incompetently violated

clearly established law in effecting the mass arrest of plaintiffs. The amended complaint on its



                                                  3
    Case: 4:19-cv-02590-CDP Doc. #: 41 Filed: 05/26/20 Page: 4 of 9 PageID #: 2526




face shows that an unruly crowd (if not a mob) had been engaging in vandalism and disorderly

conduct in downtown St. Louis after dark for several hours. Although property damage was not

reported after 8:30 p.m., the crowd indisputably continued to engage in threatened assaults on

police officers both in confrontations with bicycle officers and in confrontations with other

officers at Tucker and Locust. Lt.Col. Leyshock had wanted to arrest the members of the crowd

when they became disorderly at Tucker and Locust, but there were insufficient officers on the

scene at the time (owing no doubt to defendants' clever conspiratorial move in actually

withdrawing riot-equipped police from the area to trick the crowd into believing that no arrests

would be made). By the time sufficient officers were assembled, the crowd had disregarded

repeated orders to disperse1 and was still congregated at or near Tucker and Washington.

Members of the crowd still sported masks and goggles. Even though the scene was peaceful

when police moved in, there was no guarantee that it would have remained so.

         Defendant supervisors concede that the mass arrest could have been conducted more

efficiently.2 However, inefficiency is not the same as unconstitutionality. The mass arrest was at

worst reasonably unreasonable, given the facts and circumstances known or knowable to the

defendant supervisors.3 Again, it is not decisive that plaintiffs dispute certain facts. What is



1
  Whether some plaintiffs did not hear orders to disperse is irrelevant. E.g., Johnson v.
McCarver, 942 F.3d 405, 410 (8th Cir. 2019).
2
  Plaintiffs, after excoriating defendants for relying on parts of their exhibits that do not suit
them, then inject allegations outside the record about the defendants' inefficiency in helping them
identify police officers to sue, see Memorandum [ECF 38] at p. 7. There is, of course, no
constitutional standard for police reports, e.g., A.J. v. Tanksley, 94 F.Supp.3d 1061, 1071
(E.D.Mo. 2015)(citing cases). Plaintiffs' inability to identify police officers who are claimed to
have used force is no excuse for filing a complaint that blatantly skirts the desiderata of
acceptable pleading in federal court--and drags officers into court based on resentment and not
facts.
3
  Plaintiffs quarrel with defendants' reliance on cases such as Kelsay v. Ernst, 933 F.3d 975 (8th
Cir. 2019)(en banc), in connection with defendants' immunity against the wrongful arrest claims,
arguing that those case relate to the use of force. The cases were cited for the proposition that it
                                                 4
Case: 4:19-cv-02590-CDP Doc. #: 41 Filed: 05/26/20 Page: 5 of 9 PageID #: 2527




decisive is what facts were known or reported to defendants Leyshock and Sachs. There is no

dispute that warnings were given. There is no dispute that vandalism had occurred earlier.

There is no dispute that it was reported by officers on the scene that the crowd threatened police

at Tucker and Locust. There is no dispute that violence had erupted on two previous nights by

crowds that included persons wearing masks and goggles.

       Defendant supervisors are entitled to qualified immunity in regard to the plaintiffs' illegal

arrest claims because, on September 17, 2017, it was not clearly established that a mass arrest,

under the facts and circumstances then obtaining, was violative of the Fourth Amendment. See

Garcia v. Doe, 779 F.3d 84 (2nd Cir. 2015). The only resemblance this case bears to the

incident described in Barham v. Ramsey, 434 F.3d 565 (D.C.Cir. 2006), is that both involved a

decision to make a mass arrest. But in Barham, the police commander ordered a mass arrest of a

large group present in a park, not on the streets, because of disruptive behavior and street

blockage some time earlier, without giving any dispersal orders whatever and at a point at which

the commander knew that many other persons had entered and left the park. By contrast, in this

case defendants Leyshock and Sachs were acting only after numerous orders to disperse had

been given, and were planning to arrest persons actually engaged in traffic disruption, who

reasonably appeared to be acting as a unit and whose members had recently threatened officers

and were in some cases wearing masks and goggles.

       Hindsight aside, the violative nature of the defendant supervisors' particular conduct,

viewed from the perspective of a reasonable officer on the scene, was not clearly established;

hence, qualified immunity applies. E.g., Mullenix v. Luna, 136 S.Ct. 305 (2019).



the touchstone of immunity against a Fourth Amendment claim is the objective reasonableness
of the officers' conduct under the circumstances. See also New v. Denver, 787 F.3d 895 (8th Cir.
2015).
                                                 5
Case: 4:19-cv-02590-CDP Doc. #: 41 Filed: 05/26/20 Page: 6 of 9 PageID #: 2528




       3.      Plaintiffs have failed to refute defendant supervisors' entitlement to qualified

immunity in regard to claims of excessive force.

       At the outset, defendants note an error in their prior memorandum [ECF 28] at p. 15, in

which they refer to "this Court," when the references should have been to the Eighth Circuit.

Obviously, defendants' argument was and is that the Eighth Circuit has not clearly established

whether there is a de minimis threshold for excessive force claims. Here, as with intracorporate

conspiracy, the issue is not whether the force used by a given officer as to any plaintiff exceeded

a de minimis threshold; rather, the issue is whether the defendant supervisors, as reasonable

officers, under the circumstances, could have believed that the use of pepper spray on September

17, 2017, was anything more than a de minimis use of force and so not a constitutional violation.

       Defendants do not dispute that the various cases cited and discussed by plaintiffs show

that, in this Circuit, the use of pepper spray can be excessive force if deployed against a non-

violent, subdued and unresisting misdemeanant arrestee. What is not established in this Circuit

is that the use of pepper spray by some officers in the process of a mass arrest is per se the use of

more than de minimis force and therefore a Fourth Amendment violation for which every officers

in the vicinity can be liable. For example, in Peterson v. Kopp, 754 F.3d 594, at 601 (8th Cir.

2014), the Eighth Circuit opined:

       Though we agree the use of force here may have been unreasonable, and acknowledge
       that [plaintiff] described being pepper sprayed as a painful experience, [plaintiff] has not
       presented sufficient evidence that he suffered more than de minimis injury. Viewing the
       facts in the light most favorable to [plaintiff], he was sprayed directly in the face with
       pepper spray for just a few seconds, and suffered some pain, discomfort, and peeling
       under his eyes for several days after the incident. He did not seek medical care and his
       injuries resolved themselves without medical intervention. We do not make light of the
       use of pepper spray nor ignore the discomfort and skin irritation [plaintiff] endured;
       nonetheless, we have not held that the use of pepper spray necessarily causes more than
       de minimis injury.




                                                  6
    Case: 4:19-cv-02590-CDP Doc. #: 41 Filed: 05/26/20 Page: 7 of 9 PageID #: 2529




         Plaintiffs assert that Chambers v. Pennycook, 641 F.3d 898 (8th Cir. 2011), discussed in

Peterson, provides the springboard to the conclusion that no showing of more than de minimis

injury is required in order to establish a Fourth Amendment violation on the part of officers who

are not themselves deploying pepper spray.4 Certainly Chambers holds that, in some

circumstances, a use of force may be excessive even if it causes no more than de minimis injury.

That does not, however, resolve the question presented here, because the law remains unsettled

in this Circuit as to whether reasonable police officers could believe that, under the

circumstances of the mass arrest here, the use of pepper spray was the use of de minimis force,

not amounting to unconstitutional excessive force. Plaintiffs acknowledge as much when they

level the bizarre argument that the law in the Circuit on this point was settled in 2017, but

became unsettled in 2019 with the decision in Robinson v. Hawkins, 937 F.3d 1128 (8th Cir.

2019), and so defendants can be liable for acts in 2017 even though they could not be liable now.

         Defendants also note that the claims of excessive force by handcuffing warrant qualified

immunity because there is no Supreme Court or Eighth Circuit precedent establishing that

handcuffing, with or without lawful arrest, is excessive force. Defendant supervisors cannot

reasonably be said to have known in 2017 that handcuffing an arrestee, even tight handcuffing,

was constitutionally excessive force.

         To the extent plaintiffs' claims of excessive force are premised on unlawful arrests, those

claims do not rise to the level of independent constitutional violations, but are subsumed under



4
 To the extent defendants Rossomanno and Karnowski actually deployed pepper spray or
directed that it be deployed, the individual targeted could have a claim, if the individual was a
compliant, subdued misdemeanant arrestee, but it does not follow that those defendants are liable
to any arrestee against whom pepper spray was deployed by other officers. None of the named
plaintiffs alleges that he or she was sprayed by any supervisory defendant. Plaintiff Warrington
apparently asserts a constitutional violation because the backs of her legs allegedly were sprayed,
although she never saw anyone spraying her.
                                                  7
Case: 4:19-cv-02590-CDP Doc. #: 41 Filed: 05/26/20 Page: 8 of 9 PageID #: 2530




the claims of unlawful arrest. If defendant supervisors are immune on the arrest claims, they are

necessarily immune to any claim that application of force was excessive by reason of the

unlawful arrest alone.

       4.        This Court's findings and conclusions in Ahmad do not control the

determination of the qualified immunity issues in this case.

       Defendants acknowledge, as they must, that this Court preliminarily found and concluded

that it was probable that the City practiced unconstitutional "customs" in enforcing unlawful

assembly and traffic obstruction laws, by giving inadequate dispersal orders and by deploying

pepper spray without warning to disperse otherwise peaceful protesters. The latter "custom" is

irrelevant here, since the claims arise from use of pepper spray incident to actual arrests, not

dispersal. The former "custom" is also irrelevant, because, prior to this Court's order in Ahmad,

no court had ever identified such an unconstitutional "custom" of the City through its division of

police. Thus, defendant supervisors here could not have known that arresting plaintiffs after they

failed to disperse could be unconstitutional, due to the inadequacy of the dispersal orders actually

given. (Notably, this Court did not find that City police gave no dispersal orders: it found that

the police gave untimely, vague and contradictory dispersal orders. ECF 13-9, p. 40.)

       Defendant supervisors also note that, in Ahmad, this Court had no occasion to decide any

questions of qualified immunity, as the only defendant was the City and the only relief sought

was equitable.

                                            Conclusion

       For the foregoing reasons, the amended class action complaint against defendant

supervisors must be dismissed.

                                              Respectfully submitted,
                                              JULIAN L. BUSH

                                                  8
Case: 4:19-cv-02590-CDP Doc. #: 41 Filed: 05/26/20 Page: 9 of 9 PageID #: 2531




                                   CITY COUNSELOR
                                         /s/ Robert H. Dierker
                                         Robert H. Dierker 23671(MO)
                                         Associate City Counselor
                                         dierkerr@stlouis-mo.gov
                                         Brandon Laird 65564(MO)
                                         Associate City Counselor
                                         Abby Duncan 67766(MO)
                                         Assistant City Counselor
                                         Amy Raimondo 71291(MO)
                                         Assistant City Counselor
                                         1200 Market St.
                                         City Hall, Rm 314
                                         St. Louis, MO 63103
                                         314-622-3361
                                         Fax 314-622-4956

                                   ATTORNEYS FOR DEFENDANTS




                                      9
